Case: 18-60342      Document: 00514832303         Page: 1    Date Filed: 02/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                      No. 18-60342
                                                                                FILED
                                                                         February 12, 2019
                                                                           Lyle W. Cayce
JUNNE KOH,                                                                      Clerk

                                                 Plaintiff–Appellant,

v.

THOMAS KANE; WARDEN UNKNOWN BERKEBILE,

                                                 Defendants–Appellees.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 5:17-CV-39


Before OWEN, WILLETT, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Junne Koh, federal prisoner # 44827-086, moves for leave to proceed in
forma pauperis (IFP) in his appeal of the dismissal of his civil rights complaint.
The district court found his suit frivolous and concluded that Koh had failed to
state a claim upon which relief could be granted. By moving for IFP status,
Koh is challenging the district court’s certification that his appeal is not taken
in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED. R.
APP. P. 24(a).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60342     Document: 00514832303      Page: 2   Date Filed: 02/12/2019


                                  No. 18-60342

      Before Koh filed this appeal, he had accumulated three 28 U.S.C.
§ 1915(g) strikes--one twenty-three years ago in Adepegba v. Hammons, 103
F.3d 383, 385-87 (5th Cir. 1996); one in Koh v. Kane, 5:17-cv-206, 23 (N.D. Tex.
Jan. 17, 2018); and one in Koh v. Faust, 5:17-cv-27, 18 (S.D. Miss. Apr. 9, 2018).
Also, while this latest appeal was pending, we dismissed in Koh v. Kane Koh’s
appeal as frivolous and barred him under § 1915(g) from proceeding IFP in any
civil action or appeal while he is incarcerated or detained in any facility unless
he is under imminent danger of serious physical injury. Koh v. Kane, No. 18-
10125 (5th Cir. Jan. 2, 2019).
      Under § 1915(g), a prisoner may not proceed IFP in a civil action or in
an appeal of a judgment in a civil action if the prisoner has, on three or more
prior occasions, while incarcerated, brought an action or appeal that was
dismissed as frivolous or for failure to state a claim, unless the prisoner is
under imminent danger of serious physical injury. Koh has not alleged, nor
does the record show, that he is in imminent danger of serious physical injury.
Therefore, Koh has not shown that the imminent-danger exception to the
§ 1915(g) bar should be applied to this appeal. See Banos v. O’Guin, 144 F.3d
883, 884, 885 (5th Cir. 1998).
      Even if Koh were to overcome the § 1915(g) bar, he must demonstrate
both financial eligibility and a nonfrivolous issue for appeal. See FED. R. APP.
P. 24(a); Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). Koh, despite being
given an extension of time, has not submitted a certified copy of his inmate
trust fund account. Moreover, his appellate brief misstates the basis for the
district court’s certification decision, and he has not raised a nonfrivolous issue
for appeal. See Carson v. Johnson, 112 F.3d 818, 821 (5th Cir. 1997); Baugh,
117 F.3d at 202. Koh’s motion for IFP is DENIED, and his appeal is
DISMISSED.



                                        2
    Case: 18-60342     Document: 00514832303       Page: 3   Date Filed: 02/12/2019


                                  No. 18-60342

      Because Koh continues to file frivolous pleadings, and he has failed to
heed our prior instruction that he dismiss any frivolous pending appeals, IT IS
ORDERED that Koh pay a monetary sanction in the amount of $100 payable
to the clerk of this court. Koh is BARRED from filing any pleading in the
district court or in this court until the sanction is paid unless he first obtains
leave of the court in which he seeks to file a pleading.
      We again warn Koh that any future frivolous, repetitive, or otherwise
abusive filings will invite the imposition of additional sanctions, which might
include dismissal, monetary sanctions, and restrictions on his ability to file
pleadings in this court and any court subject to this court’s jurisdiction. Koh
should review any pending appeals and actions and move to dismiss any that
are frivolous, repetitive, or otherwise abusive.




                                        3